Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 21, 2022 has been entered. Claims 1-21 and 79-80 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed November 3, 2021.

Response to Arguments
Applicant’s arguments, see pg. 10, filed January 21, 2022, with respect to the rejection of claims 1, 4, and 79 under 35 U.S.C. 102(a)(1) and 103 (Li) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Cooley. 

Drawings
The drawings are objected to because in FIG. 2 “BEAMTORMER” should be “BEAMFORMER”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The disclosure is objected to because of the following informalities: 
in para. 0022, line 10, remove the second “structure”;
in pg. 9, para. 0026, line 2, remove the second “structure”;
in para. 0027, line 10, remove “structure”;
in para. 0030, line 13, remove “structure”; 
in para. 0034, line 13, remove “structure”; 
in pg. 13, para. 0035, line 1, remove the second “structure”;
in para. 0036, line 11, remove “structure”;
in para. 0037, line 10, remove the second “structure”;
in para. 0040, line 3, remove the second “structure”; 
in para. 0041, line 10, remove “structure”;
in para. 0044, line 4, remove “structure”; 
in para. 0045, line 9, remove the second “structure”; and 
in para. 0059, line 13, remove the second “structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “distances” is referring to, so the examiner infers “distance” as the “distance from the target region to the transducer element” (see pg. 3, para. 0014 of application’s specification). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooley et al. (US 20090069692 A1, published March 12, 2009), hereinafter referred to as Cooley. 
Regarding claim 1, Cooley teaches a system (Fig. 7, ultrasound system) for focusing an ultrasound transducer comprising: 
an ultrasound transducer comprising a plurality of transducer elements (Fig. 7, transducer array 104 of transducer elements); and 
a controller (Fig. 7, multiline controller 132) configured to: 
(a) cause the transducer elements to transmit ultrasound waves to a target region and measure reflections of the ultrasound waves off the target region (Fig. 4; see para. 0024 – “…Selected groups of the transducer elements are actuated at respectively delayed times by the transmit beam former 106 to transmit beams focused at selected focal regions in the desired directions and from the desired origin(s) along the array…The echoes received by each transducer element of the array 104 in response to each transmit beam are applied to the inputs of multiline processors 110a–110n.” where the target region is equated to the selected focal region); and
(b) for each of at least some of the transducer elements, adjust a parameter value associated with said each transducer element based at least in part on parameter values associated with a plurality of measuring transducer elements weighted (Fig. 7; see col. 2, para. 0024 – “The echo data from each line may, if desired be weighted by apodization weights 114a-114n…Let X be the azimuth of the received multiline with respect to the transmit beam axis. The weight applied to this received multiline to form a point of the image at depth Z is: Weight(X,Z)=amplitude(X,Z).”; where parameter values (amplitudes) of each transducer element (from received multilines) are weighted)
at least in part by signal quality metrics associated with the reflections measured by the measuring transducer elements (Fig. 7; see para. 0030 – “The weights 114 weight the contributions of the multilines in relation to the 
so as to improve an ultrasound focus at the target region (Fig. 7; see para. 0030 – “In the system of FIG. 5 the delay lines 118 and summer 120 effect a refocusing of the signals received from the several receive multilines which are co-aligned in a given direction…The weights 114 weight the contributions of the multilines in relation to the proximity of the transmit beam to the multiline location, giving higher weight to receive beams with higher signal-to-noise ratios.” where parameter values (amplitudes) are weighted based on signal quality metrics (signal-to-noise ratios) to improve ultrasound focus at the target region (refocusing)). 
Furthermore, regarding claim 6, Cooley further teaches wherein the measuring transducer elements are different from said each transducer element (Fig. 5; see col. 1, para. 0024 – “The echoes received by each transducer element of the array 104 in response to each transmit beam are applied to the inputs of multiline processors 110a–110n.”).
Furthermore, regarding claim 7, Cooley further teaches wherein the signal quality metric is a signal-to-noise ratio of the measured reflections (see para. 0030 – “In the system of FIG. 5 the delay lines 118 and summer 120 effect a refocusing of the signals received from the several receive multilines which are co-aligned in a given direction…The weights 114 weight the contributions of the multilines in relation to the proximity of the transmit beam to the multiline location, giving higher weight to receive beams with higher signal-to-noise ratios.” where signal quality metrics are equated to signal-to-noise ratios of receive beams (measured reflections)).
at least one of a frequency, an amplitude (Fig. 5; see col. 2, para. 0024 – “The echo data from each line may, if desired be weighted by apodization weights 114a-114n. In general, these weights will weight each line as a function of its round trip impulse response. A suitable weighting algorithm can be derived by letting the term amplitude(x,z) be the insonification amplitude of a point at location(X,Z) in the image field by the transmit wave-front, the azimuth position x=0 corresponding to the center axis of the transmit beam. Let X be the azimuth of the received multiline with respect to the transmit beam axis. The weight applied to this received multiline to form a point of the image at depth Z is: Weight(X,Z)=amplitude(X,Z).” where the parameter value is equated to amplitude(x,z)), or a phase.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Arai et al. (US 20180188104 A1, published July 5, 2018 with a priority date of June 20, 2016), hereinafter referred to as Arai.
Regarding claim 2, Cooley teaches all of the elements disclosed in claim 1 above.
Cooley does not explicitly teach wherein the controller is further configured to define a weighting vector having values of zero corresponding to at least some of the measuring transducer elements upon determining that the signal quality metric associated with the reflections measured by the at least some of the measuring transducer element is below a predetermined threshold. 
Whereas, Arai, in an analogous field of endeavor, teaches wherein the controller is further configured to define a weighting vector having values of zero corresponding to at least some of the measuring sensors upon determining that the signal quality metric associated with the reflections measured by the at least some of the measuring sensor is below a predetermined threshold (see pg. 7, col. 2, para. 0107-0108 —“The signal detection device… the weight calculation means sets the weight to zero when the signal-to-noise ratio is less than the predetermined threshold value.” Where the signal quality metric is equated to the signal-to-noise ratio). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system, as disclosed in Cooley, by having the system define the weighting values based on the signal-to-noise ratio values, as disclosed in Arai. One of ordinary skill in the art would have been motivated to make this combination in order to suppress the influence of noise in the signal based on the signal-to-noise ratio threshold value, as taught in Arai (see pg. 5, col. 1, para. 0062- 65). 
Furthermore, regarding claim 3, Arai further teaches wherein the controller is further configured to define a weighting vector having values greater than zero and less than or equal to one corresponding to at least some of the measuring sensor upon determining that the signal quality metric associated with 
The motivation for claim 3 was shown previously in claim 2.

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Call et al. (US 20130253325 A1, published September 26, 2013), hereinafter referred to as Call. 
Regarding claim 4, Cooley teaches all of the elements disclosed in claim 1 above.
Cooley does not explicitly teach wherein the controller is further configured to weight the parameter values associated with the measuring transducer elements at least in part by distances of the measuring transducer elements from said each transducer element.
Whereas, Call, in the same field of endeavor, teaches wherein the controller is further configured to weight the parameter values associated with the measuring transducer elements at least in part by distances of the measuring transducer elements from said each transducer element (Fig. 4, S/N (signal-to-noise ratio) weighting factors 40 decreasing as total path length 42 (distance from target object to transducer element) increases; see para. 0117 – “…a total distance between transmit and/or receive apertures and an ROI point corresponding to a display pixel may be determined and a table of weighting factors may also be calculated as a function of such total distance.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified weighting the parameters, as disclosed in Cooley, by weighing the parameter based on the distance from the target region to the transducer element, as disclosed in Call. One of ordinary skill in the art would have been motivated to make this modification in order for an 
Furthermore, regarding claim 5, Call further teaches wherein the weighting values corresponding to the measuring transducer elements negatively correlate to the distances of the measuring transducer elements from said each transducer element (Fig. 4, S/N (signal-to-noise ratio) weighting factors 40 decreasing as total path length 42 (distance from target object to transducer element) increases (negative correlation); see para. 0117 – “…a total distance between transmit and/or receive apertures and an ROI point corresponding to a display pixel may be determined and a table of weighting factors may also be calculated as a function of such total distance.”). 
The motivation for claim 5 was shown previously in claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Friemel et al. (US 20100106019 A1, published April 29, 2010), hereinafter referred to as Friemel. 
Regarding claim 8, Cooley teaches all of the elements disclosed in claim 1 above. 
Cooley does not explicitly teach wherein the signal quality metric is repetitiveness of the parameter value associated with one of the measuring transducer elements determined based on the measured reflections in a plurality of measurements. 
Whereas, Friemel, in the same field of endeavor, teaches wherein the signal quality metric is repetitiveness of the parameter value associated with one of the measuring transducer elements determined based on the measured reflections in a plurality of measurements (Fig. 4C, energy weight (dB) (amplitude weight) vs. firing index (number of HIFU firings); see pg. 4, col. 2, para. 0058 — “...one embodiment of the disclosed technology also determines the vectors of backscatter signals that have the greatest energy. To compute this, the RMS power of each vector is determined, and normalized for each HIFU firing.” Where the repeated parameter value is the firing index). 
.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Rafter et al. (US 6740039 B1, published May 25, 2004), hereinafter referred to as Rafter. 
Regarding claim 9, Cooley teaches all of the elements disclosed in claim 1 above. 
Cooley does not explicitly teach wherein the controller is further configured to cause generation of at least one acoustic reflector in the target region using the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto. 
Whereas, Rafter, in the same field of endeavor, teaches wherein the controller is further configured to cause generation of at least one acoustic reflector in the target region using the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto (Fig. 1; see col. 6, lines 4-8 —“...parameter data may be derived from ultrasound energy received from the region of interest. Received ultrasound energy is indicative of microbubble destruction and is therefore indicative of activation of the therapeutic agent.” Where the acoustic reflector is equated to the microbubble). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cooley, by having the controller cause generation of at least one acoustic reflector in the target region using the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto, as disclosed in Rafter. One of ordinary skill in the art would have been motivated to make this modification in order to adjust ultrasound 
Furthermore, regarding claim 10, Rafter further teaches a system further comprising an administration device for introducing at least one acoustic reflector into the target region (Fig. 2, “Deliver therapeutic agent with contrast agent to region of interest” step 100; see col. 4, lines 32-34 — “The contrast agent containing the therapeutic agent may be delivered to a region of interest in a patient by intravenous injection.” With the administration device equated to the IV used for intravenous injection).
Furthermore, regarding claim 11, Rafter further teaches a system further comprising 
an administration device for introducing a seed microbubble into the target region, (Fig. 2, “Deliver therapeutic agent with contrast agent to region of interest” step 100; see col. 4, lines 32-34 — “The contrast agent containing the therapeutic agent may be delivered to a region of interest in a patient by intravenous injection.” With the administration device equated to the IV used for intravenous injection),
 wherein the controller is further configured to cause generation of at least one acoustic reflector using the seed microbubble and the ultrasound transducer, the acoustic reflector reflecting the ultrasound waves transmitted thereto (see col. 6, lines 4-8 — “...parameter data may be derived from ultrasound energy received from the region of interest. Received ultrasound energy is indicative of microbubble destruction and is therefore indicative of activation of the therapeutic agent.” Where the acoustic reflector is equated to the microbubble).
Furthermore, regarding claim 12, Rafter further teaches wherein the controller is further configured to adjust at least one of parameter values associated with one of the measuring transducer elements based at least in part on the reflections measured thereby (see col. 6, lines 4-10 — “...parameter data may be derived from ultrasound energy received from the region of interest. Received ultrasound 
The motivation for claims 10-12 was shown previously in claim 9.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Vitek et al. (US 20130150756 A1, published June 13, 2013), hereinafter referred to as Vitek. 
Regarding claim 13, Cooley teaches all of the elements disclosed in claim 1 above. 
Cooley does not explicitly teach wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a physical model. 
Whereas, Vitek, in an analogous field of endeavor, teaches wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a physical model (see pg. 2, col. 1, para. 0015 — “...determining the rib locations includes modeling the rib locations using at least one parameter, and estimating the parameter(s) based on the ultrasound reflections. Modeling the rib locations may include obtaining geometric data of the ribs by computed tomography, magnetic resonance imaging, ultrasound scans, and/or a generic anatomical model.” Where the parameter value is equated to the parameters based on ultrasound reflections). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cooley, by having the controller adjust the parameter value associated with said each transducer element based at least in part on a physical model, as disclosed in Vitek. One of ordinary skill in the art would have been motivated to make this modification in order to treat the target tissue by focusing ultrasound into the target tissue substantially without damaging the ribs, as taught in Vitek (see pg. 2, col. 1, para. 0011). 

The motivation for claim 14 was shown previously in claim 13.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Mo et al. (US 8357094 B2, published January 22, 2013), hereinafter referred to as Mo. 
Regarding claim 15, Cooley teaches all of the elements disclosed in claim 1 above. 
Cooley does not explicitly teach wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a predictor that has been computationally trained to predict the parameter value based on a characteristic of an intervening tissue located between said each transducer element and the target region. 
Whereas, Mo, in the same field of endeavor, teaches wherein the controller is further configured to adjust the parameter value associated with said each transducer element based at least in part on a predictor that has been computationally trained to predict the parameter value based on a characteristic of an intervening tissue located between said each transducer element and the target region (see col. 4, lines 29-34, 51-60 — “...(ii) a neural network which can be trained to adapt functions of at least one of the ultrasound image generating subsystems. A neural network processor is communicatively coupled with the fuzzy logical controller and at least one of the ultrasound image generating subsystems...The fuzzy 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cooley, by having the controller adjust the parameter value associated with said each transducer element based at least in part on a predictor that has been computationally trained to predict the parameter value based on a characteristic of an intervening tissue located between said each transducer element and the target region, as disclosed in Mo. One of ordinary skill in the art would have been motivated to make this modification in order to improve image parameter optimization, as taught in Mo (see col. 7, lines 49-57). 
Furthermore, regarding claim 16, Mo further teaches wherein the controller is further configured to computationally train the predictor using the reflections measured by at least one of the measuring transducer elements and the characteristic of the intervening tissue located between the at least one of the measuring transducer elements and the target region (see col. 4, lines 29-34, 51-60 — “...(ii) a neural network which can be trained to adapt functions of at least one of the ultrasound image generating subsystems. A neural network processor is communicatively coupled with the fuzzy logical controller and at least one of the ultrasound image generating subsystems...The fuzzy logic controller is configured to adaptively adjust the receiver gain control parameters for the receiver subsystem to adjust the gain for different regions within the B-mode imaging. Adaptively adjusting the receiver gain control parameters for the receiver subsystem comprises: analyzing a pixel intensity distribution in different predefined 
Furthermore, regarding claim 17, Mo further teaches a system further comprising an imaging modality for acquiring the characteristic of the intervening tissue (see col. 4, lines 29-34, 51-60 — “...(ii) a neural network which can be trained to adapt functions of at least one of the ultrasound image generating subsystems. A neural network processor is communicatively coupled with the fuzzy logical controller and at least one of the ultrasound image generating subsystems...The fuzzy logic controller is configured to adaptively adjust the receiver gain control parameters for the receiver subsystem to adjust the gain for different regions within the B-mode imaging. Adaptively adjusting the receiver gain control parameters for the receiver subsystem comprises: analyzing a pixel intensity distribution in different predefined regions (ROI) of a detected image received by the receiver subsystem, based on a most recently processed series of one or more image frames that have been processed by the image processing subsystem...” where the imaging modality is ultrasound, and the characteristic of the intervening tissue is equated to gain of the different regions of the image). 
The motivation for claims 16-17 was shown previously in claim 15.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Wright et al. (US 5921932 A, published July 13, 1999), hereinafter referred to as Wright. 
Regarding claim 19, Cooley teaches all of the elements disclosed in claim 1 above. 
Cooley does not explicitly teach the controller is further configured to:
compute a first phase associated with at least one of the measuring transducer elements and a second phase associated with said each transducer element; and 
adjust the parameter value associated with said each transducer element based at least in part on the computed first and second phases.
Whereas, Wright, in the same field of endeavor, teaches wherein the controller is further configured to: 
compute a first phase associated with at least one of the measuring transducer elements and a second phase associated with said each transducer element (Fig. 8, where the first phase can be equated to ψp1 of the first scan line (element), and the second phase can be equated to ψp2 of the second scan line (element)); and 
adjust the parameter value associated with said each transducer element based at least in part on the computed first and second phases (see col. 18, lines 17-24 — “In general, there are both amplitude and phase differences between acquired scan line signals at a range r, given a target range r along a target scan line, which depend in a complicated relationship on the scan format, array shape, target geometry with respect to the array, transmit/receive apodizations, transmit/receive apodization end-treatment, single firing or multiple firing synthetic scan line formation, frequency, and waveform shape.” so the frequency (parameter value) can be adjusted based on the phase difference (which is based on the computed first and second phases)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cooley, by having the controller adjust the parameter value associated with said each transducer element based at least in part on the computed first and second phases, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to accumulate the phases in a trapezoidal approximation, as taught in Wright (see col. 20, lines 20-55). 

Furthermore, regarding claim 21, Wright further teaches wherein the controller is further configured to compute the first phase based at least in part on a characteristic of an intervening tissue located between the at least one of the measuring transducer elements and the target region along a beam path associated with the reflections measured by the at least one of the measuring transducer elements (see col. 18, lines 17-21 — “In general, there are both amplitude and phase differences between acquired scan line signals at a range r, given a target range r along a target scan line, which depend in a complicated relationship on the scan format, array shape, target geometry with respect to the array...” so the phase difference (which is based on the first phase of a first scan line) can depend on the target geometry (equated to a characteristic of an intervening tissue) with respect to the array). 
The motivation for claims 20-21 was shown previously in claim 19.
  
	Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Brock-Fisher et al. (US 6398732 B1, published June 4, 2002), hereinafter referred to as Brock-Fisher. 

an ultrasound transducer comprising a plurality of transducer elements (Fig. 7, transducer array 104 of transducer elements); and 
a controller (Fig. 7, multiline controller 132) configured to: 
(a) cause the transducer elements to transmit ultrasound waves to a target region and measure reflections of the ultrasound waves off the target region (Fig. 4; see para. 0024 – “…Selected groups of the transducer elements are actuated at respectively delayed times by the transmit beam former 106 to transmit beams focused at selected focal regions in the desired directions and from the desired origin(s) along the array…The echoes received by each transducer element of the array 104 in response to each transmit beam are applied to the inputs of multiline processors 110a–110n.” where the target region is equated to the selected focal region); 
b) determine a first parameter value associated with at least a first one of the transducer elements based at least in part on parameter values associated with the plurality of transducer elements weighted (Fig. 7; see col. 2, para. 0024 – “The echo data from each line may, if desired be weighted by apodization weights 114a-114n…Let X be the azimuth of the received multiline with respect to the transmit beam axis. The weight applied to this received multiline to form a point of the image at depth Z is: Weight(X,Z)=amplitude(X,Z).”; where parameter values (amplitudes) of each transducer element (from received multilines) are weighted) 
at least in part by signal quality metrics associated with the reflections measured by the measuring transducer elements (Fig. 7; see para. 0030 – “The weights 114 
(d) drive said first of the transducer elements so as to create an ultrasound focus at the target region (Fig. 7; see para. 0030 – “In the system of FIG. 5 the delay lines 118 and summer 120 effect a refocusing of the signals received from the several receive multilines which are co-aligned in a given direction…The weights 114 weight the contributions of the multilines in relation to the proximity of the transmit beam to the multiline location, giving higher weight to receive beams with higher signal-to-noise ratios.” where parameter values (amplitudes) are weighted based on signal quality metrics (signal-to-noise ratios) to improve ultrasound focus at the target region (refocusing)).
Cooley does not explicitly teach: 
(c) predict a second parameter value associated with at least a second one of the transducer elements, different from the first one of the transducer elements, based at least in part on a characteristic of an intervening tissue located between said second one of the transducer elements and the target region; and 
(d) drive said second ones of the transducer elements so as to create an ultrasound focus at the target region.  
Whereas, Brock-Fisher, in the same field of endeavor, teaches: 
(c) predict a second parameter value associated with at least a second one of the transducer elements, different from the first one of the transducer elements, based at least in part on a characteristic of an intervening tissue located between said second one of the transducer elements and the target region (Fig. 2; see Abstract – “Accordingly, time segment values of 
(d) drive said second ones of the transducer elements so as to create an ultrasound focus at the target region (Fig. 4, transmitter 55 transmit two ultrasound beams using the same focal point f).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller, as disclosed in Cooley, to also have the controller predict a second parameter value associated with at least a second one of the transducer elements, different from the first one of the transducer elements, based at least in part on a characteristic of an intervening tissue located between said second one of the transducer elements and the target region to create an ultrasound focus at the target region, as disclosed in Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to enable better identification of the blood-filled regions carrying the contrast agent, as taught in Brock-Fisher (see col. 2, lines 60-63). 

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Brock-Fisher, as applied to claim 79 above, and in further view of Arai.
Regarding claim 80, Cooley in view of Brock-Fisher teaches all of the elements disclosed in claim 79 above. 
Cooley in view of Brock-Fisher does not explicitly teach wherein  
the at least first one of the transducer elements receives the reflections having a signal quality metric equal to or exceeding a predetermined threshold, and 
the at least second one of the transducer elements receives the reflections having a signal quality metric below a predetermined threshold. 
Whereas, Arai, in the same field of endeavor, teaches wherein 
the at least one of the sensors receives the reflections having a signal quality metric equal to or exceeding a predetermined threshold (see pg. 7, col. 2, para. 0108 — “...the weight calculation means sets the weight to one when the signal-to-noise ratio is equal to or more than a predetermined threshold value...” Where the signal quality metric is equated to the signal-to-noise ratio), and 
the at least second one of the sensors receives the reflections having a signal quality metric below a predetermined threshold (see pg. 7, col. 2, para. 0108 — “...sets the weight to zero when the signal-to-noise ratio is less than the predetermined threshold value.” Where the signal quality metric is equated to the signal-to-noise ratio value). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second transducer elements, as disclosed in Cooley in view of Brock-Fisher, by having the elements receive the reflections having a signal quality metric equal to or exceeding a predetermined threshold and the elements receive the reflections having a signal quality metric below a predetermined threshold, as disclosed in Arai. One of ordinary skill in the art would have been motivated to make this combination in order to suppress the influence of noise in the signal based on the signal-to-noise ratio threshold value, as taught in Arai (see pg. 5, col. 1, para. 0062-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20160054435 A1, published February 25, 2016)
Hiroshima et al. (US 20180242951 A1, published August 30, 2018 with a priority date of March 7, 2018) discloses a system where weighting is performed based on the wave propagation such that a region in which the received signal strength from the target region, the strength of the signal is larger and remains, and a region in which the signal strength is weak, the noise component is large and is removed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793